COX, Judge
(concurring in the result):
I agree that a commanding officer can determine if there is probable cause to place a member of his command in pretrial confinement. I further agree that this must be done “promptly],” i.e., within 48 hours. County of Riverside v. McLaughlin, 500 U.S. 44, 111 S.Ct. 1661, 114 L.Ed.2d 49 (1991). However, unlike the majority, I would presume regularity; that is, the commander is always qualified to make the decision unless his personal interest in the case disqualifies him. The burden should be on the accused to challenge the commander’s qualifications.
The term “neutral and detached commander” is an oxymoron. See United States v. Lopez, 35 MJ 35, 42 (CMA 1992) (Cox, J., concurring with modest reservations). Why not recognize that the military commander is statutorily and constitutionally charged with the responsibility for the morale and discipline of those within the command? Absent evidence to the contrary, we should give full faith and credit to his or her performance of those duties of command and quit trying to force a square peg into a round hole. See United States v. Morris, 28 MJ 8, 14 (CMA 1989) (Cox, J., concurring in part and dissenting in part).